Title: To George Washington from Lieutenant Colonel Udny Hay, 6 July 1780
From: Hay, Udny
To: Washington, George


					
						Sir,
						Fish Kill [N.Y.] 6 July 1780.
					
					The Council of appointment of this State having lately done me the Honour of appointing me State Agent for procuring their Quota of Supplies required by Congress, and the Legislature having not only enacted that none but such as are authorized by me and approved of by the Governor, should purchase within the State, but likewise offer’d

Congress to become Security for all the Moneys they may think proper to put into my Hands for making farther purchases on Continental Account after the quota demanded of the State is Supplied, I think it is probable that the whole of the purchasing Commissaries branch, both in Forage and Provisions must soon devolve upon me, wou’d therefore beg your Excellency to Inform at what particular parts of the State you wou’d chuse to have your Magazines form’d, that Necessary Preparations may be making for that Purpose. I would beg your Excellency to confine me with as little strictness as you think will compart with the good of the Service, as to the exact Spot where the Magazines are to be fixed, as we shall in a great Measure be under the Necessity of being guided therein by the Characters of the Men at whose Houses they are fixed; I shall be happy however in receiving your Excellencies Orders on this head as soon as possible—and of shewing by my ready Compliance therewith, the Inclination I have to Obey all your Commands.
					I find the People in Tryon County are extremely apprehensive of an Attack from the Enemy, and I believe could they get any promise of Support, wou’d engage a very large quantity of Grain of all sorts to be delivered to the Public, I know your Excellencies natural Disposition requires no Stimulus to grant Protection to every part of the Continent, and to every Individual where you possibly can, but as you might perhaps think it proper to stretch a Point where the Public at large were concern’d, which you wou’d not do for any number of Individuals, I shall when I go to Albany (which will be very soon) sound some of their Principal People on the Subject, and take the Liberty of Informing your Excellency what they say.
					I am told that fifty thousand bushells of Grain of various sorts may in all probability be obtained from that County, exclusive of the quota Demanded of them by the State.
					I must farther take the Liberty of assuring your Excellency that this new Appointment (though I think myself highly honored thereby, as it is a great proof of the Confidence the People have in me) was not only unsolicited by me, but totally unexpected, as I had not the least reason to believe such a thing was design’d till about thirty Six Hours before it was absolutely determined on, nor should I have accepted of an Office, to which a want of abilities for the execution thereof makes me so inadequate, had not one who is a firm friend to you Sir, to the Public and to the Army, and who is thoroughly acquaint⟨ed⟩ with the opinion of the Legislature, strongly insisted upon my not refusing it. I have the Honor to be with the greatest Respect and Esteem Your Excellencies most Obedt & very humble Servant
					
						Udny Hay
					
				 